﻿Mr. Garba's election to the presidency of the forty-fourth session of the General Assembly is for my country, Guinea-Bissau, a source of great satisfaction. His qualities as a wise and experienced diplomat and his deep knowledge of the United Nations system and the major world problems all guarantee enlightened leadership in the work of this session.
We are pleased that the unanimous choice of the international community has tills year beer, the representative of Nigeria, to which Guinea-Bissau Is tied by particular links of friendship, fraternity and co-operation. I assure him of our full co-operation.
The excellent work done by his predecessor, Mr. Dante Caputo, equally merits our full appreciation and thanks. We should also like to make a special mention of the Secretary-General of our Organist ion, Mr. Javier Perez de Cuellar, for his perspicacious and innovative leadership of the United Nations and for his personal contribution to strengthening the role and prestige of the Organization.
His report on the work of the Organization certainly reflects the complexity of the problems still facing the world; but it also reflects the efforts made by the United Nations over the past year to consolidate the ongoing peace process in some regions of the world, lessen dangers and attenuate conflicts in other areas of the planet. It also speaks of the specific initiatives aimed at strengthening international co-operation with regard to peace, security and development.
The past year has been marked by events of great importance for mankind that seemed to confirm the depth of the changes occurring in the world in recent years.
In this context the beginning of the implementation of Security Council resolution 435 (1978) on the independence of Namibia is doubtless one of the most significant events in world political life, an event whose effects go far beyond the borders of that African country. Namibia's independence will mark a decisive stage in the process off total liberation of the African continent and usher in a new era in the struggle of the peoples of southern Africa to establish a lasting peace and a climate of trust, understanding and co-operation in the region.
The process of dialogue already begun in Angola and Mozambique, thanks to the openness aid clear desire for peace demonstrated by the Governments of these two countries, deserves the unanimous support of the international community. There are numerous examples in contemporary history of international solidarity and joint action to meet the aspirations and common interests of mankind, especially when these aspirations and interests are linked to international peace and security. The positive developments in the world political climate are largely the result of an awareness that the growing interdependence and integration in the world is in the common interest.
Detente between the two super-Powers, the tendency towards lasting peaceful solutions, the establishment of dialogue and harmony over confrontation and use of force, as well as the primacy of law in the settlement of disputes between States, are new exerting a growing influence in structuring international relations at the end of this century. Thus we note with satisfaction the encouraging progress made in solving the questions of Western Sahara and Kampuchea and in working out a final settlement of the Chad-Libya dispute.
Solidarity in the struggle to preserve the environment or against such destructive scourges as terrorism and drugs is a positive sign allowing foe a new vision of the future.
But in speaking of the future we must now take into account the current negative aspects that daily continue to weigh heavily upon mankind.
The persistence of the apartheid system in South Africa, repression in Palestine, confrontations between communities in Lebanon, the tragic situation in East Timor and the tensions still afflicting others areas in the world - especially in the Korean peninsula, Afghanistan and Cyprus - as well as the remaining vestiges of colonialism in some regions - all are still, unfortunately, matters of great concern to the international community, to which must be added the social and economic problems affecting much of mankind.
The elimination of extreme poverty and misery in the world and meeting essential human needs - such as hygiene, health, education and housing - remain formidable challenges for individuals. States and the international community as a whole. The overwhelming majority of the world's population is daily confronted with shortages an& disease as a result of conditions of extreme deprivation.
Africa, for example, is poorer today than it was 20 years ago. The World Bank predicts that this decline will continue over the next 10 years.
According to tine Food and Agriculture Organization of the United Nations, if the trends of recent years continue, per capita food production will continue to fall until the year 2010, and food self-sufficiency in Africa south of the Sahara will decrease by 85 per cent. The cereal deficit will increase from 20 million to 100 million tons, and food imports will reach, in constant prices, the figure of 32.5 billion, the equivalent of twice the amount envisaged for agricultural exports.
What can be said of this indebtedness and its harmful consequences for our economies? The developing countries' debt service exceeds very greatly the flow of foreign capital, a situation that will worsen if urgent measures are not adopted to reverse this trend. The continued fall in the prices of our countries' products in international markets is a grave and constant obstacle to our development efforts.
It is logical, therefore, that the question of development should be the focus of the international community's concerns and should no longer be regarded simply as "assistance".
Development problems should be analysed in terms of concrete measures to guarantee minimal living standards and progress for all, by stimulating growth and promoting beneficial interaction between the economies of the developed and developing countries.
This is really a major imperative of our times and a vital prerequisite for the full affirmation and enjoyment of mankind's political, economic and cultural rights. The adoption of appropriate and courageous measures to solve developing countries' economic and social problems is indeed a genuine priority, and tackling these problems requires now more than ever the eradication of their underlying causes. In tills context it is essential to stress the need for a new coexistence between States based on solidarity and reciprocity, a partnership consciously assumed by each one of us in a world where the ability of a small number of economically strong States to affect positively or negatively the future of the majority of mankind has never been as great or as real.
This coexistence will require the final elimination of the psychological gap between the northern countries and the southern countries and the promotion of a constructive global dialogue on issues of vital importance for all mankind. But, as Amilcar Cabral stated. "To coexist, one must first exist." The real challenge is not to ensure the survival of disinherited populations, but rather to create conditions that guarantee their full rights and basic freedoms, and the blossoming of their creative abilities, making it possible for them to determine, consciously and responsibly, the best way to achieve development compatible with their true aspirations and the needs of our times. We believe it is this process that will ultimately yield true freedom for us, because, in our times, any scientific, technological or economic backwardness will inevitably affect the present and mortgage the future.
The special session of the General Assembly to be devoted to international co-operation scheduled for 1990, will offer an appropriate framework for joint reflection on the best way to resume a constructive global dialogue on questions of development. We expect from the developed countries the openness and commitment that will make it possible to bring a new dynamism into international economic relations.
The international development strategy for the 1990s must also reflect the commitment, desire and will of the entire community of nations to make the next decade a period of profound changes conducive to the economic rebirth of the third world countries. Mankind will then be able to begin the next millennium on new bases and to correct the imbalances created by unequal development in the twentieth century.
In this regard, we should stress at this time the role of the united Nations, a role which is irreplaceable in the constant search for peace, the strengthening of International co-operation and development. The results obtained in carrying out this mission have made the Organization more credible and effective today and has earned it the confidence of mankind. The strengthening of the United Nations Is the most tangible expression of the unique nature and unity of mankind's aspirations and indicates that multilateralism, without which no world problem can truly be resolved, is as vital as ever. We are certain that ever more impressive results will be achieved in our quest for peace, world security and development.
Our joint march along this path is the only viable choice for mankind. We must have the courage to take that path if we truly wish to build a more prosperous and more equitable future and to adjust to our world by better preserving it from any threat to its balance and potential prosperity. Therefore, the rich countries and the poor countries must build together a new humanism that will confirm our shared desire and will to make irreversible the present changes, which are so necessary for the establishment of a new type of relationship between States, based on the vision of a world with greater solidarity.
